DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/19/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 2/10/2022 have been fully considered but they are not persuasive. 
Regarding to 35 U.S.C 112 (b) rejection, the amendment has cured the basis of 35 U.S.C 112 rejection (b). Therefore, the 35 U.S.C 112 (b) rejection is hereby withdrawn.
 
Regarding to claim 10, the applicant argues that “at least one processor coupled to the projector and to the camera, the at least one processor configured to: determine, based on the sparse structured light pattern and based on the image, a screen surface characterization; use a heuristic to determine outlying points of the screen surface characterization; remove the outlying points from the screen surface characterization; and add the outlying points to a hole map”. The arguments have been fully considered. The argument according “remove the outlying points from the screen surface characterization” is persuasive. Therefore, the 35 U.S.C 103 rejection has been withdrawn. However, upon further consideration, new grounds of rejection are made in newly applied art. The argument according rest claim limitations are not persuasive. 

Regarding to claim 19, the applicant argues that “A device configured to: determine, based on a sparse structured light pattern and based on an image of a displayed structure light elements, a three-dimensional point cloud characterizing a projection screen surface; transform the screen surface characterization from projector coordinates to observer coordinates to produce a three- dimensional point cloud; fit a plane to the three-dimensional point cloud; determine an interior bounding box; rearrange points of the three-dimensional point cloud within the interior bounding box; and perform localized plane fitting to the plane to points of the three-dimensional point cloud within the interior bounding box to produce a rectangular grid.” The arguments have been fully considered. The argument according “fit a plane to the three-dimensional point cloud; perform localized plane fitting to the plane to points of the three-dimensional point cloud within the interior bounding box” is persuasive. Therefore, the 35 U.S.C 103 rejection has been withdrawn. However, upon further consideration, new grounds of rejection are made in newly applied art. The argument according rest claim limitations are not persuasive. 

Regarding to claim 1, the applicant argues that “projecting, by a projector, a sparse structured light pattern; receiving, by a camera, an image of a reflection of the projected structure light elements; determining, by at least one processor, based on the sparse structured light pattern and based on the image, a screen surface characterization in projector coordinates; transforming, by the at least one processor, the screen surface characterization to observer coordinates to produce a three- dimensional point cloud; rearranging, by the at least one processor, the three-dimensional point cloud to produce a rectangular grid; transforming, by the at least one processor, the rectangular grid to the projector coordinates, to produce compensated control points; and determining, by the at least one processor, an inverse image based on the compensated control points”. The arguments have been fully considered, but they are not persuasive. The cited arts Sano (US 20160014385 A1) in view of and De La Cruz (US 20160173841 A1), and further in view of Shotton (US 20120314031 A1) teaches all claim limitations of claim 1. For example,
Sano discloses “determining, by at least one processor, based on the light pattern and based on the image of the displayed structure light elements, a three-dimensional characterization”. For example, in Fig. 1 and paragraphs [0026-0027], Sano teaches an image processor. In Fig. 5C and paragraph [0030], Sano teaches a three-dimensional configuration of a projection surface includes 3D characterization; Sano further teaches determining a system geometry, i.e. three-dimensional characterization, based on the light pattern and the image of the displayed structure light elements as illustrated in Fig. 5C. In paragraph [0042], Sano teaches the light projector 116a projects infrared light; Sano further teaches the light receiver 116b receives the infrared light. In paragraphs [0047-0048], Sano teaches the infrared light has the designated pattern; Sano further teaches determining three dimensional coordinates based on the original light pattern, the designated pattern, and an image that the projector 120 projects onto the target object. In Fig. 5C and paragraph [0052], Sano teaches calculating and determining the coordinates of the three-dimensional configuration of the target object 350 using the light receiver 116b of the distance sensor 116 as the origin.
De La Cruz discloses “determining, by at least one processor, based on the light pattern and based on the image of the displayed structure light elements, a three-dimensional characterization”. For example, In Fig. 12 and paragraph [0099], De La Cruz teaches determining the three-dimensional intersection point based on the projector's rays and the camera's rays, as illustrated in Fig. 12.
De La Cruz further discloses “light pattern is sparse structured light pattern”. For example, in paragraphs [0056-0057], De La Cruz teaches sparse-element structured light patterns.
De La Cruz further more discloses “a three-dimensional characterization is a three-dimensional point”. For example, in Fig. 10 and paragraph [0029], De La Cruz teaches the intersection of the camera and projector optical rays at the projection screen. In Fig. 12 and paragraph [0031], De La Cruz teaches the intersection point of a pair of projector and camera optical rays. In Fig. 12 and paragraph [0099], De La Cruz teaches determining the three-dimensional intersection point of the projector's rays and the camera's rays, as illustrated in Fig. 12.
Shotton discloses “point cloud”. For example, in paragraph [0090], Shotton teaches the point cloud model is a 3D model. In Fig. 5 and paragraph [0092], Shotton teaches depth point in the point cloud 605. In paragraph [0094], Shotton teaches one depth point in the point cloud. In Fig. 6A and paragraph [0102], Shotton teaches point P is the point in the point cloud of FIG. 6A.
Claims 2, 4, 6, 8-9, and 21-24 are not allowable due to the similar reasons as discussed above.
Claims 15, 17, 18, and 25-27 are not allowable due to newly cited art and the similar reasons as discussed above.
Claims 28-29 are not allowable due to newly applied art and the similar reasons as discussed above.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification describes filling in holes in the hole map by populating the centroid array with information estimated, e.g., by interpolation and/or extrapolation in paragraph [0117]. The specification further describes “determine whether any hole (including other indications of invalidity) exists for the examined point” in paragraph [0144]. However, the specification does not describe “add the outlying points to a hole map”. Therefore, new claim limitation “add the outlying points to a hole map” is new matter.
Claims 15, 17, and 25-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification describes “the rearranged points are transformed”. The specification further describes “defining a rectangular area of a distorted three-dimensional point cloud as perceived by an observer” in paragraph [0181]. The specification further more describes “The x-y components of the 3D points are rearranged into a rectangular grid for reconstructing the distorted image” in paragraph [0189]. However, the specification does not describe “transforming, the rectangular grid to the projector coordinates, to produce compensated control points”. Therefore, the claim limitation ““transforming, the rectangular grid to the projector coordinates, to produce compensated control points” is new matter. 
Claims 2, 4, 6, 8-9, and 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph due to dependent on claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 8-9, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sano (US 20160014385 A1) in view of and De La Cruz (US 20160173841 A1), and further in view of Shotton (US 20120314031 A1).
Regarding to claim 1 (Currently Amended), Sano discloses a method (Fig. 1; [0027]: image projector; [0032]: corrector 220 corrects the input image 301 based on the correction information; [0028-0031]) comprising:
projecting, by a projector, a light pattern as displayed structure light elements ([0042]: the light projector 116a projects infrared light; Fig. 9A-9C; [0065-0066]: the displayed projection surface; Fig. 8-Fig. 9C; [0103]: the viewing of the projection surface includes the displayed structure light elements; the viewing of the projection surface 351is performed using an imaging device such as a camera);
receiving, by a camera, an image of a reflection of the projected structure light elements ([0042]: the light projector 116a projects infrared light; the light receiver 116b receives the infrared light elements and an image; [0050]: receive the light reflected by the projection surface 351; Fig. 9A-9C; [0065-0066]: a camera receives a viewed image of the displayed projection surface; Fig. 8-Fig. 9C; [0103]: the viewing of the projection surface includes the displayed structure light elements; the viewing of the projection surface 351is performed using an imaging device such as a camera); and
determining, by at least one processor, based on the light pattern and based on the image, a screen surface characterization in projector coordinates (Fig. 1; [0026-0027]:  an image processor; Fig. 5C; [0030]: a three-dimensional configuration of a projection surface includes 3D characterization; determine a system geometry, i.e. three-dimensional characterization,  based on the light pattern and the image of the displayed structure light elements as illustrated in Fig. 5C; [0042]: the light projector 116a projects infrared light; the light receiver 116b receives the infrared light; [0047-0048]: the infrared light has the designated pattern; determine three dimensional coordinates based on the original light pattern, the designated pattern, and an image that the projector 120 projects onto the target object; Fig. 7; [0059]: the three-dimensional coordinates of the projector 120 are expressed by X.sub.p, Y.sub.p, Z.sub.p; 
    PNG
    media_image1.png
    501
    507
    media_image1.png
    Greyscale
d is distance; point is at X.sub.p, Y.sub.p, Z.sub.p + d as illustrated in Fig. 7);
transforming, by the at least one processor, the screen surface characterization to observer coordinates to produce a three-dimensional point cloud (Sano; Fig. 5C; [0045]: 
    PNG
    media_image2.png
    404
    658
    media_image2.png
    Greyscale
; 
    PNG
    media_image3.png
    73
    420
    media_image3.png
    Greyscale
; [0047]: the three-dimensional coordinates, e.g. X.sub.s, Y.sub.s, Z.sub.s, of the point of the target object 350;  Fig. 2; [0070]: estimates the viewed image at the viewpoint; correct an image and projects the corrected image based on the viewpoint; [0077]: the setter 210 executes a perspective projection transformation in the processing to calculate the coordinates of the pixels of the input image 301 corresponding to the three-dimensional coordinates of the points on the projection surface 351; [0078]: the perspective projection matrix P.sub.p is expressed by internal parameters A.sub.p and external parameters R.sub.p and t.sub.p; [0095]: a rotation matrix R is for transforming the coordinates; [0096]: transform the coordinates of the projection surface 351 expressed in the world coordinates into the coordinates of the image projector 100 having the projection position as the origin and the projection direction as the z-axis; [0097-0099]: rotate the coordinates (x, y, z) around the x-axis by an angle based on viewpoint);
rearranging, by the at least one processor, the three-dimensional point cloud to produce a rectangular grid (Sano; [0070]: corrects the input image 301 and respaces the input image 301 to be within the area, i.e. a spacing grid, of the screen 355 of the viewed image; [0097-0099]: rotate the coordinates (x, y, z) around the x-axis by an angle based on viewpoint; [0108]: the setter 210 updates the correction information; Fig. 14A-14C; [0110-0111]: respacing and updating the correction information; the size of the image is reduced to be within the projection area and the position of the reduced image is moved; 
    PNG
    media_image4.png
    503
    670
    media_image4.png
    Greyscale
; Fig. 14C; [0112]: the projection direction is changed by changing the rotation parameter; the position of the image inside the projection area 357 is modified as in the corrected image 222 shown in FIG. 14C by changing the rotation parameter;  [0114]: projects the corrected image 222 toward the projection surface 351; [0115]: the two-dimensional coordinates of the pixels of the viewed image corresponding to the three-dimensional coordinates of the projection surface 351);
transforming, by the at least one processor, the rectangular grid to the projector coordinates, to produce compensated control points (Sano; [0077]: executes a perspective projection transformation; [0095]: a rotation matrix R for transforming the coordinates; [0096]: the transformation matrix is for transforming the coordinates of the projection surface 351 expressed in the world coordinates into the coordinates of the image projector 100; [0115]: determines the two-dimensional coordinates of the pixels of the input image 301 corresponding to the three-dimensional coordinates of the projection surface 351; [0128]: points are with the area of screen and with similar depth values; [0129]: the corrector 220 generates the corrected image 222 based on location of points and depth values. The projector 120 projects the corrected image 222; [0135]: the depth values of all of the points); and
determining, by the at least one processor, an image based on the compensated control points (Sano; [0129]: the corrector 220 generates the corrected image 222 based on location of points and depth values. The projector 120 projects the corrected image 222).
Sano fails to explicitly disclose: 
light pattern is sparse structured light pattern;
a three-dimensional characterization is a three-dimensional point cloud;
generating an inverse image.
In same field of endeavor, De La Cruz teaches: 
light pattern is sparse structured light pattern ([0056-0057]: sparse-element structured light patterns);
a three-dimensional characterization is a three-dimensional point (Fig. 10; [0029]: the intersection of the camera and projector optical rays at the projection screen; Fig. 12; [0031]: the intersection point of a pair of projector and camera optical rays; Fig. 12; [0099]: determines the three-dimensional intersection point of the projector's rays and the camera's rays, as illustrated in Fig. 12);
produce a rectangular grid (Fig. 5; [0054]: each one of the control points of the two-dimensional solution space and rectangular grid are shown in FIG. 5; 
    PNG
    media_image5.png
    344
    653
    media_image5.png
    Greyscale
);
generating an inverse image (De La Cruz; [0050]: an inverse camera; [0056]: the inverse-pattern mode, two sparse-element structured light patterns, white elements over a black background and its inverse, black elements over a white background, are projected and captured sequentially; [0060]: the sparse inverse structured light patterns; [0075]: left inverse slope).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sano to include light pattern is sparse structured light pattern; a three-dimensional characterization is a three-dimensional point; generating an inverse image as taught by De La Cruz. The motivation for doing so would have been to provide a fast and efficient way to establish this correspondence between the projected image and the captured image; to recover as much spatial information as possible from the projection screen and the camera captured image as taught by De La Cruz in paragraphs [0056-0057].
Sano in view of De La Cruz fails to explicitly disclose: 
cloud.
In same filed of endeavor, Shotton teaches point cloud ([0090]: the point cloud model is a 3D model; Fig. 5; [0092]:  depth point in the point cloud 605; [0094]: one depth point in the point cloud; Fig. 6A; [0102]: point P is the point in the point cloud of FIG. 6A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sano in view of De La Cruz to include point cloud as taught by Shotton. The motivation for doing so would have been to improve processing speed and throughput; to determine a surface normal as taught by Shotton in paragraphs [0090-0091] and [0125].

Regarding to claim 2 (Currently Amended), Sano in view of De La Cruz, and Shotton discloses the method of claim 1, rearranging the three-dimensional point cloud (same as rejected in claim 1) comprises:
generating a flattened surface characterization based on an observer position indication (Sano; [0031-0032]: an input image is a flatten image; [0042]: two-dimensional images; Fig. 9A; [0065]: FIG. 9A is a schematic plan view showing the input image 301; Fig. 11A; [0073]: FIG. 11A is a schematic plan view showing the input image 301 with x and y axis; [0104]: the setter 210 calculates the coordinates of the pixels on the input image 301; [0115]: determines the two-dimensional coordinates of the pixels of the input image, i.e. a flattened characterization), the flattened surface characterization comprising two-dimensional points associated with surface positions (Sano; Fig. 9A; Fig. 9B; [0065]: 2D image is viewed from the viewpoint; Fig. 11A-C; [0104]: the setter 210 calculates the coordinates of the pixels on the input image 301; [0115]: the two-dimensional coordinates);
respacing two-dimensional points of the flattened surface characterization based on a spacing grid, to produce respaced two-dimensional points (Sano; [0070]: corrects the input image 301 and respaces the input image 301 to be within the area, i.e. a spacing grid, of the screen 355 of the viewed image; [0108]: the setter 210 updates the correction information; Fig. 14A-14C; [0110-0111]: respacing and updating the correction information; [0115]: the two-dimensional coordinates of the pixels of the viewed image corresponding to the three-dimensional coordinates of the projection surface 351); and
determining depths for the respaced two-dimensional points based on the three-dimensional characterization (Sano; [0127]: the range of the depths from the projection position to the projection surface 351 is a relatively small range; [0128]: based on the three-dimensional coordinates of the points on the projection surface 351, the setter 210 detects areas of points of which the depth values are near each other; compare and determine the depth values of points; [0103]: the depths are determined to be near each other in response to the 3D characterization).
Sano in view of De La Cruz, and Shotton further discloses: 
a three-dimensional point (De La Cruz; Fig. 10; [0029]: the intersection of the camera and projector optical rays at the projection screen; Fig. 12; [0031]: the intersection point of a pair of projector and camera optical rays; Fig. 12; [0099]: determines the three-dimensional intersection point of the projector's rays and the camera's rays, as illustrated in Fig. 12);
generate a flattened surface characterization of the projection screen surface with respect to the observer position based on the indication of the observer position (De La Cruz;  Fig. 22; [0043]: two-dimensional keystone distortion causes the projected input image to be deformed into an irregular trapezoid from the point of view of a user perpendicular to the screen, as shown in FIG. 22; [0044]: correct for two-dimensional keystone distortion; Fig. 2; [0050]: image plane 202 in the camera is the plane on which a two-dimensional representation of the imaged three-dimensional scene is captured, e.g., the plane of the film, CCD or CMOS image sensor; Fig. 6; [0054]: 2D segments or 2D slices are spaced a distance ΔD apart);
Sano in view of De La Cruz, and Shotton further more discloses point cloud (Shotton; [0090]: the point cloud model is a 3D model; Fig. 5; [0092]:  depth point in the point cloud 605; [0094]: one depth point in the point cloud; Fig. 6A; [0102]: point P is the point in the point cloud of FIG. 6A).

Regarding to claim 4 (Previously Presented), Sano in view of De La Cruz, and Shotton discloses the method of claim 2, further comprising determining the observer position indication based on the three-dimensional point cloud (De La Cruz; Fig. 10; [0029]: the camera center is determined based on the intersection of the camera and projector optical rays at the projection screen as illustrated in Fig. 10; 
    PNG
    media_image6.png
    358
    562
    media_image6.png
    Greyscale

Fig. 12; [0031]: the intersection point of a pair of projector and camera optical rays; Fig. 12; [0099]: determines the three-dimensional intersection point of the projector's rays, the camera's rays and camera center as illustrated 12; 
    PNG
    media_image7.png
    258
    571
    media_image7.png
    Greyscale
).

Regarding to claim 6 (Previously Presented), Sano in view of De La Cruz, and Shotton discloses the method of claim 2,
Sano in view of De La Cruz, and Shotton further discloses wherein respacing the two-dimensional points is performed based on a local homography transformation (Shotton; [0117]: depth and the direct transformation from canonical coordinates to depth pixel coordinates in the depth map are determined by pre-computing the homography transformation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sano in view of De La Cruz, and Shotton to include wherein respacing the two-dimensional points is performed in accordance with a local homography transformation as taught by Shotton. The motivation for doing so would have been to improve processing speed and throughput; to determine a surface normal as taught by Shotton in paragraphs [0090-0091] and [0125].

Regarding to claim 8 (Previously Presented), Sano in view of De La Cruz, and Shotton discloses the method of claim 1, wherein the indications of points of the three-dimensional topography based on a grid of control points arranged as input to a warping engine of the projector (Sano; [0031]: an input image with multiple points is corrected by the corrector 220; [0032]: the projector 120 projects the corrected image in accordance with a grid; Fig. 14 A-C; [0112]: the position of the image inside the projection area 357 can be modified as in the corrected image 222 shown in FIG. 14C by changing the rotation parameter; [0115]: the image is projected onto the target object 350 including the projection surface 351 that is non-planar).
Sano in view of De La Cruz, and Shotton further discloses wherein the three-dimensional point cloud comprises a point cloud for storing indications of points of a three-dimensional topography (Shotton; [0090]: the point cloud model is a 3D model in which each depth pixel in the depth map is assigned a coordinate in 3D space; Fig. 6A; [0091]: a point cloud model 605 of a hand and portion of an arm; the depth value for a depth pixel in the depth map; Fig. 5; [0092-0093]: depth point in the point cloud 605; [0095]: one of the depth points in the depth cloud 605).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sano in view of De La Cruz, and Shotton to include wherein the three-dimensional point cloud comprises a point cloud for storing indications of points of a three-dimensional topography as taught by Shotton. The motivation for doing so would have been to improve processing speed and throughput; to determine a surface normal as taught by Shotton in paragraphs [0090-0091] and [0125].

Regarding to claim 9 (Original), Sano in view of De La Cruz, and Shotton discloses the method of claim 1, wherein the sparse structured light pattern is a pattern of circles, a pattern of rectangles, a pattern of Gaussians, a sinusoidal sequence, or a De Bruijn sequence (De La Cruz; [0056]: sinusoidal and De-Brujin; [0057]:  Gaussians, circles, lines, among others).

Regarding to claim 23 (New), Sano in view of De La Cruz, and Shotton discloses the method of claim 1, further comprising:
using a heuristic to determine outlying points of the screen surface characterization (Sano; [0100]: in the case where the coordinates (x, y) of a pixel of the input image 301 calculated by Formula (9) do not satisfy the condition of the following formula-20, the point corresponding to the coordinates (x, y) on the projection surface 351 exists in an area outside the input image 301, i.e. outlying points; 
    PNG
    media_image8.png
    41
    339
    media_image8.png
    Greyscale
   Fig. 11A; [0105]: the first pixel 311, the condition of Formula (20) is not satisfied when transforming the coordinates of the input image 301 into the coordinates of the viewed image shown in FIG. 11C; therefore, the first pixel 311 is not within the area of the screen 355 of the viewed image; when the condition of Formula (20) is not satisfied, points are outlying points); and
adding the outlying points to a hole map (De La Cruz; Fig. 5; [0053]: circles illustrate the measured control points, while diamonds illustrate the interpolated points; the control points at which images are taken is extended from the three-by-three embodiment shown to a five-by-five set of control points; a hole map is filled with the interpolated control points are interpolated; the interpolated control points are filled into a hole map as illustrated in Fig. 5; [0054]: each one of the control points).

Claims 10, 15, 17-18, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Sano (US 20160014385 A1) in view of and De La Cruz (US 20160173841 A1), in view of Shotton (US 20120314031 A1), and further in view of Korchev (US 20160063754 A1).
Regarding to claim 10 (Currently Amended), Sano discloses an apparatus (Fig. 1; [0027]: image projector; [0032]: corrector 220 corrects the input image 301 based on the correction information; [0028-0031]) comprising:
a projector configured to project a sparse structured light pattern as displayed structure light elements (Fig. 1; [0027]: image projector; [0032]: the projector 120 projects the corrected image; [0039]: light projector);
a camera configured to receive an image of a reflection of the displayed projected structure light elements ([0057]: the visible light camera 111c acquires the information relating to the position of the viewer; Fig. 8; [0103]: the viewing of the projection surface 351 is assumed to be performed using an imaging device such as a camera; Fig. 18A-18B; [0146]); and
at least one processor coupled to the projector and to the camera, the at least one processor configured to (Fig. 1; [0026-0027]:  an image processor; Fig. 5C; [0030]: a three-dimensional configuration of a projection surface includes 3D characterization; determine a system geometry based on the light pattern and the image of the displayed structure light elements as illustrated in Fig. 5C; [0042]: the light projector 116a projects infrared light; the light receiver 116b receives the infrared light; [0047-0048]: the infrared light has the designated pattern; determine three dimensional coordinates, i.e. three-dimensional characterization, based on the original light pattern, the designated pattern, and an image that the projector 120 projects onto the target object): 
determine, based on the sparse structured light pattern and based on the image, a screen surface characterization (Fig. 1; [0026-0027]:  an image processor; Fig. 5C; [0030]: a three-dimensional configuration of a projection surface includes 3D characterization; determine a system geometry, i.e. three-dimensional characterization,  based on the light pattern and the image of the displayed structure light elements as illustrated in Fig. 5C; [0042]: the light projector 116a projects infrared light; the light receiver 116b receives the infrared light; [0047-0048]: the infrared light has the designated pattern; determine three dimensional coordinates based on the original light pattern, the designated pattern, and an image that the projector 120 projects onto the target object; Fig. 7; [0059]: the three-dimensional coordinates of the projector 120 are expressed by X.sub.p, Y.sub.p, Z.sub.p; 
    PNG
    media_image1.png
    501
    507
    media_image1.png
    Greyscale
d is distance; point is at X.sub.p, Y.sub.p, Z.sub.p + d as illustrated in Fig. 7); 
use a heuristic to determine outlying points of the screen surface characterization (Sano; [0100]: in the case where the coordinates (x, y) of a pixel of the input image 301 calculated by Formula (9) do not satisfy the condition of the following formula-20, the point corresponding to the coordinates (x, y) on the projection surface 351 exists in an area outside the input image 301, i.e. outlying points;  Fig. 11A; [0105]: the first pixel 311, the condition of Formula (20) is not satisfied when transforming the coordinates of the input image 301 into the coordinates of the viewed image shown in FIG. 11C; therefore, the first pixel 311 is not within the area of the screen 355 of the viewed image; when the condition of Formula (20) is not satisfied, points are outlying points);
Sano fails to explicitly disclose: 
light pattern is sparse structured light pattern;
a three-dimensional characterization is a three-dimensional point cloud;
remove the outlying points from the screen surface characterization, and
add the outlying points to a hole map.
In same field of endeavor, De La Cruz teaches: 
light pattern is sparse structured light pattern ([0056-0057]: sparse-element structured light patterns);
a three-dimensional point cloud characterizing a projection screen surface (Fig. 10; [0029]: the intersection of the camera and projector optical rays at the projection screen; 
    PNG
    media_image6.png
    358
    562
    media_image6.png
    Greyscale

Fig. 12; [0031]: the intersection point of a pair of projector and camera optical rays; Fig. 12; [0099]: determines the three-dimensional intersection point of the projector's rays and the camera's rays, as illustrated); 
a three-dimensional characterization is a three-dimensional point (Fig. 10; [0029]: the intersection of the camera and projector optical rays at the projection screen; Fig. 12; [0031]: the intersection point of a pair of projector and camera optical rays; Fig. 12; [0099]: determines the three-dimensional intersection point of the projector's rays and the camera's rays, as illustrated);
generate a flattened surface characterization of the projection screen surface with respect to the observer position based on the indication of the observer position (Fig. 22; [0043]: two-dimensional keystone distortion causes the projected input image to be deformed into an irregular trapezoid from the point of view of a user perpendicular to the screen, as shown in FIG. 22; [0044]: correct two-dimensional keystone distortion; Fig. 2; [0050]: image plane 202 in the camera is the plane on which a two-dimensional representation of the imaged three-dimensional scene is captured, e.g., the plane of the film, CCD or CMOS image sensor; Fig. 6; [0054]: 2D segments or 2D slices are spaced a distance ΔD apart);
add the outlying points to a hole map (De La Cruz; Fig. 5; [0053]: circles illustrate the measured control points, while diamonds illustrate the interpolated points; the control points at which images are taken is extended from the three-by-three embodiment shown to a five-by-five set of control points; a hole map is filled with the interpolated control points are interpolated; the interpolated control points are filled into a hole map as illustrated in Fig. 5; [0054]: each one of the control points).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sano to include light pattern is sparse structured light pattern; a three-dimensional point cloud characterizing a projection screen surface; a three-dimensional characterization is a three-dimensional point; generate a flattened surface characterization of the projection screen surface with respect to the observer position based on the indication of the observer position; add the outlying points to a hole map as taught by De La Cruz. The motivation for doing so would have been to provide a fast and efficient way to establish this correspondence between the projected image and the captured image; to recover as much spatial information as possible from the projection screen and the camera captured image as taught by De La Cruz in paragraphs [0056-0057].
Sano in view of De La Cruz fails to explicitly disclose: 
cloud;
remove the outlying points from the screen surface characterization.
In same filed of endeavor, Shotton teaches point cloud ([0090]: the point cloud model is a 3D model; Fig. 5; [0092]:  depth point in the point cloud 605; [0094]: one depth point in the point cloud; Fig. 6A; [0102]: point P is the point in the point cloud of FIG. 6A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sano in view of De La Cruz to include point cloud as taught by Shotton. The motivation for doing so would have been to improve processing speed and throughput; to determine a surface normal as taught by Shotton in paragraphs [0090-0091] and [0125].
Sano in view of De La Cruz, and Shotton fails to explicitly disclose:
remove the outlying points from the screen surface characterization. 
	In same field of endeavor, Korchev teaches:
	remove the outlying points from the screen surface characterization ([0036]: outlying points are removed from each frame 200 of the plurality of frames 200; [0067]: remove the isolated voxel strips).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sano in view of De La Cruz, and Shotton to include remove the outlying points from the screen surface characterization as taught by Korchev. The motivation for doing so would have been to remove outlying points from each frame 200 of the plurality of frames 200; to remove the isolated voxel strips as taught by Korchev in paragraphs [0036] and [0067].

Regarding to claim 15 (Currently Amended), Sano in view of De La Cruz, Shotton, and Korchev discloses the apparatus of claim 27, wherein rearranging the three-dimensional point cloud is performed based on a local homography transformation (Shotton; [0117]: depth and the direct transformation from canonical coordinates to depth pixel coordinates in the depth map are determined by pre-computing the homography transformation).

Regarding to claim 17 (Currently Amended), Sano in view of De La Cruz, Shotton, and Korchev discloses the apparatus of claim [[10]] 27, wherein the three-dimensional point cloud comprises a point cloud for storing indications of points of a three-dimensional topography (Shotton; [0090]: the point cloud model is a 3D model in which each depth pixel in the depth map is assigned a coordinate in 3D space; Fig. 6A; [0091]: a point cloud model 605 of a hand and portion of an arm; the depth value for a depth pixel in the depth map; Fig. 5; [0092-0093]: depth point in the point cloud 605; [0095]: one of the depth points in the depth cloud 605), and wherein the indications of points of the three-dimensional topography are ordered based on a grid of control points arranged as input to a warping engine of the projector (Sano; [0031]: an input image with multiple points is corrected by the corrector 220; [0032]: the projector 120 projects the corrected image in accordance with a grid; Fig. 14 A-C; [0112]: the position of the image inside the projection area 357 can be modified as in the corrected image 222 shown in FIG. 14C by changing the rotation parameter; [0115]: the image is projected onto the target object 350 including the projection surface 351 that is non-planar).

Regarding to claim 18 (Original), Sano in view of De La Cruz, Shotton, and Korchev discloses the apparatus of claim 10, wherein the sparse structured light pattern is a pattern of circles, a pattern of rectangles, a pattern of Gaussians, a sinusoidal sequence, or a De Bruijn sequence (De La Cruz; [0056]: sinusoidal and De-Brujin; [0057]:  Gaussians, circles, lines, among others).

Regarding to claim 25 (New), Sano in view of De La Cruz, Shotton, and Korchev discloses the apparatus of claim 10, wherein the heuristic is for determining whether distortion introduced by a projection surface results in neighboring points being mapped out of order in a horizontal or vertical raster scan (Korchev; [0067]: voxel strips 258 not grouped together in a continuous area; isolated voxel strips; [0068]: make the detected voxel strips 258 continuous in the neighboring area by removing small projected blobs and/or blobs whose footprint on the horizontal plane do not meet a size and/or shape corresponding to the opening 210).

Regarding to claim 26 (New), Sano in view of De La Cruz, Shotton, and Korchev discloses the apparatus of claim 10, wherein the heuristic is for determining whether a discontinuity of a projection screen surface is supported by the screen surface characterization (Korchev, [0067]: isolated voxel strips; voxel strips 258 are not grouped together in a continuous area, i.e. discontinuity).

Regarding to claim 27 (New), the claim limitations are similar to claim limitations recited in 1. Therefore, same rational used to reject claim 1 is also used to reject claim 27.  

Claims 19, 24, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Sano (US 20160014385 A1) in view of and De La Cruz (US 20160173841 A1), and further in view of Winder (US 20130321393 A1).
Regarding to claim 19 (Currently Amended), Sano discloses a device configured to ([0023]: an image processor; Fig. 1; [0026]: an image processor; Fig. 1; [0027]: image projector; [0029]: an integrated circuit; [0032]: corrector 220 corrects the input image 301 based on the correction information; [0028-0031]):
determine, based on a sparse structured light pattern and based on an image of a displayed structure light elements, a three-dimensional point cloud characterizing a projection screen surface (Fig. 1; [0026-0027]:  an image processor; Fig. 5C; [0030]: a three-dimensional configuration of a projection surface includes 3D characterization; determine a system geometry, i.e. three-dimensional characterization,  based on the light pattern and the image of the displayed structure light elements as illustrated in Fig. 5C; [0042]: the light projector 116a projects infrared light; the light receiver 116b receives the infrared light; [0047-0048]: the infrared light has the designated pattern; determine three dimensional coordinates based on the original light pattern, the designated pattern, and an image that the projector 120 projects onto the target object);
transform the screen surface characterization from projector coordinates to observer coordinates to produce a three-dimensional point cloud (Sano; Fig. 5C; [0045]: 
    PNG
    media_image2.png
    404
    658
    media_image2.png
    Greyscale
; 
    PNG
    media_image3.png
    73
    420
    media_image3.png
    Greyscale
; [0047]: the three-dimensional coordinates (X.sub.s, Y.sub.s, Z.sub.s) of the point of the target object 350;  Fig. 2; [0070]: estimates the viewed image at the viewpoint; correct an image and projects the corrected image based on the viewpoint; [0095]: a rotation matrix R is for transforming the coordinates; [0097-0099]: rotate the coordinates (x, y, z) around the x-axis by an angle based on viewpoint; [0100]: the multiple points form the projection surface 351; [0102-0103]: the projection surface 351 is viewed from the viewpoint; Fig. 14C; [0112]: the projection direction is changed by changing the rotation parameter; the position of the image inside the projection area 357 is modified as in the corrected image 222 shown in FIG. 14C by changing the rotation parameter; [0114]: projects the corrected image 222 toward the projection surface 351; [0115]: the image is projected onto the target object 350 including the projection surface 351 that is non-planar);
determine an interior bounding box (Sano; Fig. 14B; [0112]: the size of the image inside a projection area 357 is reduced as in the corrected image 222 shown in FIG. 14B by reducing the projection angle by increasing the values of the focal lengths f.sub.x and f.sub.y);
rearrange points of the three-dimensional point cloud within the interior bounding box ( Sano; [0070]: corrects the input image 301 and respaces the input image 301 to be within the area, i.e. a spacing grid, of the screen 355 of the viewed image; [0108]: the setter 210 updates the correction information; Fig. 14A-14C; [0110-0111]: respacing and updating the correction information; [0115]: the two-dimensional coordinates of the pixels of the viewed image corresponding to the three-dimensional coordinates of the projection surface 351); and
to produce a rectangular grid (Sano; [0031-0032]: an input image is a flatten image; [0042]: two-dimensional images; Fig. 9A; [0065]: FIG. 9A is a schematic plan view showing the input image 301; Fig. 11A; [0073]: FIG. 11A is a schematic plan view showing the input image 301 with x and y axis; [0104]: the setter 210 calculates the coordinates of the pixels on the input image 301; [0115]: determines the two-dimensional coordinates of the pixels of the input image, i.e. a flattened characterization;  Sano; Fig. 9A; Fig. 9B; [0065]: 2D image is viewed from the viewpoint; Fig. 11A-C; [0104]: the setter 210 calculates the coordinates of the pixels on the input image 301; [0115]: the two-dimensional coordinates).
Sano fails to explicitly disclose: 
light pattern is sparse structured light pattern;
a three-dimensional characterization is a three-dimensional point cloud;
fit a plane to the three-dimensional point cloud;
perform localized plane fitting to the plane to points of the three-dimensional point cloud within the interior bounding box.
In same field of endeavor, De La Cruz teaches: 
light pattern is sparse structured light pattern ([0056-0057]: sparse-element structured light patterns);
a three-dimensional point cloud characterizing a projection screen surface (Fig. 10; [0029]: the intersection of the camera and projector optical rays at the projection screen; 
    PNG
    media_image6.png
    358
    562
    media_image6.png
    Greyscale

Fig. 12; [0031]: the intersection point of a pair of projector and camera optical rays; Fig. 12; [0099]: determines the three-dimensional intersection point of the projector's rays and the camera's rays, as illustrated); 
a three-dimensional characterization is a three-dimensional point (Fig. 10; [0029]: the intersection of the camera and projector optical rays at the projection screen; Fig. 12; [0031]: the intersection point of a pair of projector and camera optical rays; Fig. 12; [0099]: determines the three-dimensional intersection point of the projector's rays and the camera's rays, as illustrated);
generate a flattened surface characterization of the projection screen surface with respect to the observer position based on the indication of the observer position (Fig. 22; [0043]: two-dimensional keystone distortion causes the projected input image to be deformed into an irregular trapezoid from the point of view of a user perpendicular to the screen, as shown in FIG. 22; [0044]: correct two-dimensional keystone distortion; Fig. 2; [0050]: image plane 202 in the camera is the plane on which a two-dimensional representation of the imaged three-dimensional scene is captured, e.g., the plane of the film, CCD or CMOS image sensor; Fig. 6; [0054]: 2D segments or 2D slices are spaced a distance ΔD apart).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sano to include light pattern is sparse structured light pattern; a three-dimensional point cloud characterizing a projection screen surface; a three-dimensional characterization is a three-dimensional point; generate a flattened surface characterization of the projection screen surface with respect to the observer position based on the indication of the observer position as taught by De La Cruz. The motivation for doing so would have been to provide a fast and efficient way to establish this correspondence between the projected image and the captured image; to recover as much spatial information as possible from the projection screen and the camera captured image as taught by De La Cruz in paragraphs [0056-0057].
Sano in view of De La Cruz fails to explicitly disclose: 
cloud;
fit a plane to the three-dimensional point cloud;
perform localized plane fitting to the plane to points of the three-dimensional point cloud within the interior bounding box.
In same field of endeavor, Winder teaches:
point cloud ([0007]: 3D point cloud);
fit a plane to the three-dimensional point cloud ([0007]: fitting small planes to localized regions of a 3D point cloud using a robust estimator);
perform localized plane fitting to the plane to points of the three-dimensional point cloud within the interior bounding box ([0007]: fitting small planes to localized regions of a 3D point cloud using a robust estimator; plane fitting is performed for each point in the input model by first finding a set of the nearest neighbors for each point).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sano in view of De La Cruz to include cloud; fit a plane to the three-dimensional point cloud; perform localized plane fitting to the plane to points of the three-dimensional point cloud within the interior bounding box as taught by Winder. The motivation for doing so would have been to fit small planes to localized regions of a 3D point cloud using a robust estimator; to perform plane fitting for each point in the input model by first finding a set of the nearest neighbors for each point as taught by Winder in paragraph [0007].

Regarding to claim 24, the claim limitations are similar to claim limitations recited in claim 19. Therefore, same rational used to reject claim 19 is also used to reject claim 24. 

Regarding to claim 28 (New), the claim limitations are similar to claim limitations recited in claim 1. Therefore, same rational used to reject claim 1 is also used to reject claim 28.

Regarding to claim 29 (New), the claim limitations are similar to claim limitations recited in claim 1. Therefore, same rational used to reject claim 1 is also used to reject claim 29.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sano (US 20160014385 A1) in view of and De La Cruz (US 20160173841 A1), in view of Shotton (US 20120314031 A1), and further in view of Lee (US 20190073825 A1, us-provisional-application US 62553380 20170901).
Regarding to claim 22 (Previously Presented), Sano in view of De La Cruz, Shotton discloses the method of claim 1, further comprising:
Sano in view of De La Cruz and Shotton fails to explicitly disclose:
determining a holes map indicating points in the three-dimensional point cloud indicating uncharacterized points in the three-dimensional point cloud; and
filling holes of the holes map.
	In same field of endeavor, Lee teaches:
determining a holes map indicating points in the three-dimensional point cloud indicating uncharacterized points in the three-dimensional point cloud (Fig. 2; [0025]: the module 106 detects and determine missing geometry sections, e.g., holes, in the 3D point cloud; the module 106 determines whether there are any other missing geometry sections in the 3D model); and
filling holes of the holes map (Fig. 2; [0025]: the holes from the initial 3D model are filled in; perform the above process on further HD images to generate 3D structure for those missing sections; the module 106 generates a final 3D model with the holes from the initial 3D model filled in—resulting in a more robust and accurate 3D model).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sano in view of De La Cruz and Shotton to include determining a holes map indicating points in the three-dimensional point cloud indicating uncharacterized points in the three-dimensional point cloud; and filling holes of the holes map as taught by Lee. The motivation for doing so would have been to enhance 3D reconstruction by capturing RGB images during the scanning process; to generate (218) a final 3D model with the holes from the initial 3D model filled in—resulting in a more robust and accurate 3D model as taught by Lee in paragraphs [0005] and [0025].

Regarding to claim 21 (Previously Presented), Sano in view of De La Cruz, Shotton, and Lee discloses the method of claim 22, further comprising filling holes of the holes map based on the three-dimensional point cloud (Lee; Fig. 2; [0025]: the module 106 detects and determines missing geometry sections, e.g., holes, in the 3D point cloud; the module 106 determines whether there are any other missing geometry sections in the 3D model; the holes from the initial 3D model are filled in).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630. The examiner can normally be reached 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI TAO SUN/Primary Examiner, Art Unit 2616